— Judgment, Supreme Court, New York County, entered on July 18, 1972, unanimously reversed, on the law and on the facts and vacated, and a new trial on the issue of damages granted, with $60 costs and disbursements to abide the event, unless the plaintiff Terence Mathews within 20 days of service upon him by the defendant-appellant of a copy of the order entered hereon, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $200,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended and reduced, is affirmed, without costs and without disbursements. In our opinion the amount awarded by the jury was excessive and a verdict in excess of the amount indicated is not warranted on this record. Concur — Nunez, J. P., Kupferman, Murphy, Steuer and Capozzoli, JJ.